Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  3 Dec 2007                                                                                             Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  132983(86)

  MICHIGAN DEPARTMENT OF
  TRANSPORTATION,
           Plaintiff-Appellant,
                                                                    SC: 132983
  v                                                                 COA: 256038
                                                                    Kent CC: 01-007548-CC
  RODNEY TOMKINS and DARCY TOMKINS,
             Defendants-Appellees.
  _______________________________________

       On order of the Chief Justice, the motion by amicus curiae Ackerman Ackerman
  & Dynowski for leave to file a supplemental brief is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 1, 2008                    _________________________________________
                                                                               Clerk